Citation Nr: 0010516	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-19 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for peripheral 
neuropathy of the right upper extremity, residual of 
malnutrition, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel






INTRODUCTION

The veteran had active service from December 1966 to October 
1969.  He was a prisoner of war (POW) of the North Korean 
Government from January to December 1968.


FINDING OF FACT

The veteran's peripheral neuropathy of the right upper 
extremity, residual of malnutrition, is manifested by 
symptoms which are productive of not more than mild 
incomplete paralysis of the right radial nerve.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for peripheral neuropathy of the right upper extremity, 
residual of malnutrition, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8514 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Board finds that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

This disability is currently evaluated as 20 percent 
disabling under Diagnostic Code 8514.  Complete paralysis of 
the musculospiral (radial) nerve involves drop of the hand 
and fingers, wrist and fingers perpetually flexed, the thumb 
adducted falling within the line of the outer border of the 
index finger; cannot extend hand at wrist, extend proximal 
phalanges of fingers, extend thumb, or make lateral movement 
of wrist; supination of hand, extension and flexion of elbow 
weakened, and the loss of synergic motion of extensors 
impairs the hand grip seriously; total paralysis of the 
triceps occurs only as the greatest rarity.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8514.  A 20 percent evaluation is 
provided for mild incomplete paralysis of the radial nerve of 
a major extremity and a 30 percent evaluation is provided for 
moderate incomplete paralysis of the radial nerve of a major 
extremity, with a 50 percent evaluation provided for severe 
incomplete paralysis of the radial nerve of a major 
extremity.  Id.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given for the nerve.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.

A review of the history of this disability reveals that 
service connection was granted for peripheral neuropathy as 
secondary to nutritional deficiency as a POW with a 
noncompensable rating by a November 1981 rating decision, 
based on service and Department of Veterans Affairs (VA) 
medical records, and VA medical examination.  VA neurology 
clinic records at this time reflect nerve conduction studies 
which were interpreted to reveal no evidence of 
polyneuropathy, but results that were highly suggestive of 
right peroneal nerve neuropathy including the deep branch.  

Thereafter, an April 1988 Board decision determined that the 
veteran was entitled to a 20 percent evaluation for 
peripheral neuropathy as the residual of malnutrition based 
on the results of March 1987 VA neurological findings of 
sensory peripheral neuropathy associated with the 
brachioradialis muscle and some subjective change in 
appreciation of vibratory sense on the right as compared to 
the left.  While a sensory examination was intact throughout, 
the sensation of cold was appreciated as being somewhat more 
intense on the left as compared to the right, with the 
exception of the veteran's face.  At the time of this 
examination, the veteran also complained of difficulty with 
numbness and tingling in his lower extremities, stating that 
he experienced "underlying achiness" for which he took pain 
medication.  Also noted were problems in the upper 
extremities, with a history of numbness of all of the fingers 
of the right hand occurring perhaps 1 to 2 times per month.  
Given these findings, and with resolution of all reasonable 
doubt in the veteran's favor, it was the opinion of the Board 
that the manifestations at this time approximated those 
equivalent to a mild incomplete paralysis of the 
musculospiral (radial) nerve of the major upper extremity, 
and that a 20 percent rating was therefore warranted under 
38 C.F.R. § 4.124(a), Diagnostic Code 8514.

A new claim received in July 1997 was construed to include a 
claim for an increased evaluation for peripheral neuropathy 
of the right upper extremity, and following a January 1998 VA 
peripheral nerves examination, the regional office (RO) 
determined that the 20 percent evaluation for this disability 
should be continued.  

The January 1998 peripheral nerves examination revealed that 
the veteran was evaluated for complaints of peripheral 
neuropathy affecting the right arm and leg since his POW 
experience.  He further reported that his neuropathy was 
worse because of spasms of his arm and leg and lots of 
fatigue.  He also noted that there was not much strength in 
the right hand, and that sometimes the hand was blue.  A 
difference between the strength in his arms was first noted 
in 1978, at which time he also began to drag his right leg a 
little bit.  There was also numbness and heaviness of the 
arm, which he found difficult to use.  Since 1969, the 
veteran reported taking 6-8 aspirins or Tylenol per day 
because of the pain in the arm.  The veteran denied going to 
his private physician or the VA in the previous year about 
the pain in his arm or leg.  

Physical examination revealed normal strength, gait, and 
muscle bulk, tone and coordination.  Deep tendon reflexes 
were symmetrically reduced in the upper extremities more than 
the bases of the arm, biceps and triceps, and they were 
symmetrically present in the lower extremities and the knees 
and the ankles to a normal degree.  Sensation was indicated 
to be normal to point and vibration was noted in the upper 
and lower extremities.  A positive Tinel's sign was elicited 
at the left (it was confirmed that this was the left) median 
nerve at the wrist.  Electromyogram (EMG) and nerve 
conduction velocity studies were interpreted to reveal no 
electrophysiological evidence of a generalized sensorimotor 
peripheral neuropathy, but that there might be minimal 
sensory right median neuropathy at the wrist.  The 
radiographic impression was pain syndrome affecting the right 
upper and lower extremities and left (correct, as written) 
Tinel's sign, median, at wrist without corresponding 
symptoms.  

June 1998 VA peripheral nerves examination indicated that the 
veteran reported pain associated with his peripheral 
neuropathy and that there was pain in and around his calves.  
His right side pain reportedly began at the time of his first 
neuropathy evaluation and left side pain began six or seven 
years ago.  The right hand also reportedly hurt, with the 
veteran cradling the hand if possible.  The veteran also 
related that it was painful for him to grasp objects, and 
that he therefore made an effort to use his left hand.  The 
veteran indicated that his pain was worse than it was four to 
five months ago.  

Sensory examination at this time was normal, including 
examination to touch, pin, joint position, and vibration, 
including special attention to distribution of the median and 
ulnar nerve in the palms of the hands and with special 
attention to sensation of the dorsum and soles of the feet.  
There was also no Tinel's sign over either median or ulnar 
nerves at the wrists.  The impression was pain syndrome 
affecting the right-handed body and the left ankle, reported 
by the veteran as becoming worse.  The examiner commented 
that the EMG of January 1998 did not show evidence of a 
peripheral neuropathy, and that minimal findings suggested a 
right median neuropathy at the wrists.  The examiner pointed 
out, however, that these were minimal findings and were not 
supported by current examination which revealed a lack of 
symptoms of right median neuropathy at the wrists.  Thus, the 
examiner concluded that a separate diagnosis based on these 
minimal electrical findings was not indicated.  While the 
examiner was impressed that the veteran's overall distress 
had been progressing over the years, the doctor did not find 
and was unable to document any neurologic basis for it. 

VA POW protocol examination in June 1998 revealed that the 
veteran began to experience numbness of his right arm and leg 
prior to his discharge from the service in 1969.  The veteran 
further reported that at this time, he was taking six tablets 
of aspirin, Motrin or Tylenol on a daily basis for his 
neuropathy.  The diagnosis included peripheral neuropathy.

VA hand, thumb and fingers examination in March 1999 revealed 
that the veteran reported having systemic polyneuropathy that 
had been apparently poorly demonstrated on electrodiagnostic 
studies in the past.  The veteran further reported numbness 
bilaterally in the hands with pain, since his time as a POW.  
The veteran denied having arthritis in his hands, however, he 
did report that the whole front and back of his hands would 
go numb.  This reportedly occurred 2-3 times per week, 
lasting approximately an hour.  This did not cause the 
veteran to drop things.  There was just numbness and pain.  
There was also some pain in the forearm every other time the 
veteran would get pain in his hands.  

Physical examination revealed that the veteran had 5/5 
strength throughout his bilateral upper extremities in his 
shoulders flexion, extension, internal and external rotation, 
abduction and adduction; his elbows flexion and extension; 
his wrist flexion and extension; and his fingers flexion, 
extension, abduction and adduction.  He also had no signs of 
muscle wasting and normal deep tendon reflexes at his triceps 
and biceps.  There was 4 millimeter (mm) two-point 
discrimination and normal soft touch and sharp-dull 
discrimination.  His grip strength was 5/5 which increased 
with the veteran's distraction.  Wrist extension and flexion 
was 4+/5, but broken weakness was found to indicate that 
effort was not maximized.  X-rays were obtained to evaluate 
arthritis and possible neuropathy, and views of the right 
hand and cervical spine were interpreted to reveal negative 
findings.  The assessment included normal right hand with 
normal strength, with no evidence of neuropathy or arthritis 
on physical examination or X-ray, and no signs of disc space 
narrowing or arthritis changes of the cervical spine.  The 
examiner commented that this was a normal orthopedic 
examination with no signs of neuropathy and the veteran was 
found to be claiming such with pain out of proportion to 
physical findings in the left ankle.

March 1999 VA peripheral nerves examination revealed that the 
veteran noted the onset of his hands feeling cold over the 
previous twenty years, which had created discomfort for him 
in the work environment with pain on grasping objects.  The 
veteran further reported that age plus the persistent 
numbness and dysesthesia in the distal lower extremities and 
distal upper extremities had made life more difficult.  
Physical examination revealed generalized areflexia which 
correlated with lower motor neuron radiculopathy or 
peripheral neuropathic process.  There was also decrease to 
touch and temperature from the distal toes to the mid-calf 
region in both lower extremities, and extending from the 
distal fingers to his wrists in both hands.  The normal 
findings demonstrated by previous EMG in January 1998 were 
noted to reflect no evidence of large fibroneuropathy, which 
was not considered to be unusual for the veteran's small 
fiber type neuropathy.  The diagnosis was chronic peripheral 
neuropathic symptoms manifested by distal numbness and 
dysesthetic pain in the veteran's lower extremities extending 
from his toes to his mid-calf and also in the hands from the 
fingers to the wrist region.  The examiner commented that 
these were usually related to small fiber neuropathic changes 
involving the myelinated fibers and also the delta myelinated 
fibers, and these neuropathic changes were found to be likely 
related to his POW experiences in 1969.  The examiner further 
indicated that another EMG was not necessary.

A June 1999 rating decision granted service connection and 
assigned compensable ratings for the left upper extremity, 
and the right and lower extremities, but denied service 
connection for arthritis of the hands.  


II.  Analysis

A review of the evidence of record reflects that while VA 
examination reports consistently demonstrate complaints of 
pain in the right hand and arm on use, there is little 
objective support for these complaints either by way of 
electrodiagnostic examination or clinical findings.  While 
the most recent neurological examiner found that the 
veteran's right hand neuropathy was related to small fiber 
type neuropathy which was not necessarily indicated on EMG 
studies, and further found generalized areflexia which 
correlated with lower motor neuron radiculopathy or 
peripheral neuropathic process, and decrease to touch and 
temperature from the distal right fingers to the wrist, the 
veteran's right hand and arm symptoms have been otherwise 
objectively manifested by no muscle wasting, and normal or 
virtually normal grip strength and strength on range of 
motion of the right shoulder, elbow, wrist and fingers.  

Thus, while the Board no doubt concludes as it did when it 
originally assigned a 20 percent rating for this disability 
in 1988, that the veteran's disability is supported by 
sufficient evidence of mild impairment, it is constrained to 
find that the objective evidence of the veteran's peripheral 
neuropathy of the right upper extremity continues to reflect 
little, if any, lack of muscle strength and no intrinsic 
atrophy of the right hand and arm muscles.  Given the picture 
presented for complete paralysis of the radial nerve found in 
Diagnostic Code 8514, these findings represent no more than 
mild incomplete paralysis of the musculospiral, or radial, 
nerve.  Consequently, the veteran is not entitled to a 
disability evaluation greater than 20 percent under 
Diagnostic Code 8514.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8514.

The Schedule for Rating Disabilities contains no other 
applicable code under which a disability specifically 
involving the musculospiral, or radial, nerve can be 
evaluated, and in view of the lack of any musculoskeletal 
defects by objective findings, a higher rating is not 
warranted under any potentially applicable Diagnostic Code 
pertaining to the musculoskeletal system.  See 38 C.F.R. 
§ 4.71a (1999).  More specifically, the objective findings of 
small fiber type neuropathy with decreased touch and 
temperature, and pain on use does not reflect the types of 
symptoms necessary for ratings in excess of 20 percent for 
deformity and/or motion limitation of the shoulder, elbow, 
wrist or fingers.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5000-5227 (1999).  A separate rating for arthritis of the 
right upper extremity is not indicated as there has been no 
diagnosis of arthritis of any joint of the upper extremity.  
Moreover, a separate evaluation cannot be assigned based on 
the musculoskeletal aspects of the veteran's disability, 
since all of the manifestations of the disability, including 
any limitation of motion, weakness and pain, are already 
taken into account by the evaluation assigned under 
Diagnostic Code 8514.  See 38 C.F.R. § 4.14.

Furthermore, while the provisions of 38 C.F.R. §§ 4.40, 4.45 
(1999), require that the evaluation of a disability of the 
musculoskeletal system must take into account the functional 
loss due to pain of the damaged part of the system, the Board 
finds that the veteran's pain and any related functional loss 
is already represented by the current 20 percent evaluation, 
and that the record does not demonstrate a level of pain 
which is above that represented by a rating of 20 percent.  

No more than mild incomplete paralysis of the musculospiral, 
or radial, nerve has been demonstrated.  Consequently, the 
preponderance of the evidence is against the claim of 
entitlement to an increased disability evaluation for 
peripheral neuropathy of the right upper extremity, residual 
of malnutrition, on a schedular basis.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.71a Plate I, 
Diagnostic Codes 5000-5227, 4.124a, Diagnostic Code 8514.  









ORDER

Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy of the right upper extremity, residual 
of malnutrition, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


